Citation Nr: 1723911	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  10-17 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to VA benefits as a helpless child of the Veteran on the basis of permanent incapacity for self-support prior to attaining the age of 18 years.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran, who is deceased, served on active duty from February 1951 to July 1972.  The appellant, who was born in March 1957, is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied the claim on appeal.

In September 2015, the Board remanded the claim on appeal for additional development.  The claims file has been returned to the Board for consideration

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts, in her April 2010 Substantive Appeal, entitlement to the benefits sought on the basis that she was disabled from the age of 13 and was in therapy at that time at Fitzsimons Army Hospital for treatment for molestation by her father, the Veteran.  

In a December 2012 statement, the appellant's representative asserted that while the AOJ requested the appellant's records from Fitzsimons Army Medical Center in November 2010, no records had been obtained and a Formal Finding of the non-existence of such records was not issued.  Indeed, there does not appear to be a response from the National Personnel Records Center (NPRC) to the AOJ's November 2010 request, or a formal finding related to such; although the Veteran's service and post-service treatment records demonstrate his treatment for alcohol abuse and psychiatric complaints.  Also, the November 2010 request does not appear to identify the appellant by name, and was limited to records from a single day in 1975, when the appellant would have turned 13 years old in March 1970.

Thus, in its September 2015 Remand, the Board directed the AOJ to seek information from the appellant as to the specific dates of her mental health treatment at Fitzsimons Army Medical Center, to make as many requests as were necessary to obtain relevant records of mental health treatment of the appellant at Fitzsimons Army Medical Center, and to provide a written explanation of the reason for any conclusion that the records sought do not exist or that further efforts to obtain those records would be futile.

The AOJ, in October 2015, after receiving mail returned as undeliverable, the appellant's copy of the September 2015 Board remand, reported that they had left a voice mail message for the appellant and informed her representative of the returned mail.  Also of record is a February 2016 internal report confirming the appellant's address of record as her most recent address.  Since that time, the AOJ continued to mail all correspondence, specifically, the February 2016 and March 2016 requests for information as to the appellant's dates of mental health treatment from Fitzsimons Army Medical Center, to the appellant's address of record and all correspondence was returned as undeliverable.  The AOJ issued the September 2016 notification that her mental health treatment records from Fitzsimons Army Medical Center were unavailable and March 2017 Supplemental Statement of the Case (SSOC) to the same address, and such appear to have been returned as undeliverable.  Thus, the appellant has not had the opportunity to participate in her appeal at any time after the Board's September 2015 Remand.

The AOJ, in September 2016, received a negative response from the NPRC as to their request for treatment records for the Veteran and the appellant, in 1970, from Fitzsimons Army Medical Center.  Also of record is a July 2016 response, described by the AOJ in its September 2016 notification to the appellant as to the unavailability of the records sought, as responding that only records for the Veteran were retrieved, and no records were found for the appellant.  While a blank treatment record, created by the VA Medical Center (VAMC) in Fort Lewis in July 2016, for the Veteran was obtained, it does not appear that the negative response cited by the AOJ is of record, available to the Board for review. 

On remand, the AOJ should contact the appellant's representative and request any information as to her current address as well conduct any research possible for a new address for the appellant.  An appellant has a duty to keep VA apprised of their current address.  Jones (Raymond) v. West, 12 Vet. App. 98 (1998); Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  However, in this case, as the information specifically sought by the Board is the information the examiner seeks in order to render the medical opinion that answers the salient issue in this appeal, and considering the appellant's health condition, a remand is appropriate to provide her an opportunity to participate in her appeal, post-Remand.  The AOJ should again attempt to contact the appellant and seek the specific dates of her mental health treatment at Fitzsimons Army Medical Center.  On remand, the AOJ should also seek such records directly from Fitzsimons Army Medical Center, as mental health treatment records are sometimes maintained in a separate folder and not forwarded to the NPRC as a matter of course.  

In its September 2015 Remand, the Board also directed the AOJ to afford the appellant a VA examination including a retrospective medical opinion addressing whether she was permanently incapable of self-support prior to attaining the age of 18 years.  While the Board directed the AOJ to afford the appellant a VA examination to include a retrospective medical opinion, the AOJ sought only the medical opinion.  In the February 2017 VA opinion, the examiner reported that only a medical opinion was completed because the existing medical evidence provided sufficient information on which to prepare the report and such an examination would likely provide no additional relevant evidence.  However, the examiner, in her opinion, cited the lack of evidence, specifically, evidence of the appellant's mental state prior to the age of 18, as the basis for her negative opinion.  Thus, the Board disagrees with the notion that an examination of the appellant, an opportunity to discuss the psychiatric symptoms and circumstances of her mental state prior to the age of 13, would likely not provide additional relevant evidence.  On remand, the AOJ should afford the appellant the requested examination.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant's representative and request that the representative attempt to contact the appellant to obtain her current mailing address and report any findings of such to the AOJ.  

2. Conduct any appropriate research to locate the appellant at her current address and contact her to provide her with all correspondence dated since the Board's September 2015 Remand and request that she specify the dates (in months and years, if she cannot recollect exact days) of her mental health treatment at Fitzsimons Army Medical Center.

3. After completing the above and providing the appellant with appropriate time to respond, make as many requests as are necessary to obtain relevant records of mental health treatment of the appellant at Fitzsimons Army Medical Center on the date or date range that she specifies, specifically requesting such records from any appropriate federal records repository, specifically, requesting such records directly from Fitzsimons Army Medical Center.

4. If the records sought do not exist or further efforts to obtain the appellant's mental health treatment records from the Fitzsimons Army Medical Center would be futile, issue a Formal Findings as to such unavailability in the claims file and notify the appellant of the same.

5. Afford the appellant an appropriate VA examination to determine whether she became incapable of self-support prior to reaching the age of 18.  

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the appellant's disabilities, to specifically include mental or psychiatric incapacity subsequent to sexual abuse at age 13, caused her to be permanently incapable of self-support prior to reaching the age of 18 in March 1975.  In offering this assessment, the examiner should consider the appellant's lay assertions that she was rendered permanently incapable of self-support due to molestation by the Veteran at the age of 13, whether or not any mental health treatment records dated at that time become available; as well as the Veteran's own service and post-service mental health history.

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Finally, readjudicate the appellant's claim in light of the additional evidence.  If her claim is not granted to her satisfaction, send her and her representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




